Citation Nr: 0927217	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-05 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the fracture of two front teeth, claimed 
to have resulted from treatment at a VA medical center (VAMC) 
in July 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1958 to 
April 1960 and from October 1961 to August 1962.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In April 2004, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

There have been several remands of this issue for additional 
development.  That has now been accomplished and the matter 
is returned to the Board for further appellate review.


FINDINGS OF FACT

The Veteran did not incur a fracture of his two front teeth 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of VA treatment providers who performed a 
laparoscopic cholecystectomy in July 1993.  The disability is 
also not the result of an event not reasonably foreseeable.  
The disorder is not objectively shown to have resulted from 
the treatment performed.
 



CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
fracture of two front teeth, claimed to have resulted from 
treatment at a VAMC in July 1993,
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2004 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA. The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  The Veteran was provided with information 
regarding disability ratings and effective dates in March 
2006 and in August 2006 consistent with Dingess/Hartman.  

After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated the issue on appeal in a August 2007 and May 
2009 SSOCs.  Hence, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, the reports of a June 2005 and a January 2007 VA 
dental examination. Also of record and considered in 
connection with the appeal is the transcript of the April 
2004 Board hearing, as well as various written statements 
provided by the Veteran as well as by his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he suffered a fracture of his two 
front teeth while undergoing a laparoscopic cholecystectomy 
at a VA Medical Center (VAMC) in July 1993.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death,  
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990).

Based upon the evidence of record, the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
fracture of two front teeth, claimed to have resulted from 
treatment at a VAMC in July 1993, is not warranted

July 1993 VA medical records reflect that the Veteran 
underwent a laparoscopic cholecystectomy without any 
complications.  A VA Anesthetist noted that he discussed 
general anesthesia for the procedure with the Veteran.  The 
operative procedure report was negative for any complications 
to the Veteran's teeth.  Nursing notes were negative for 
complaints or findings pertaining to the Veteran's teeth. 

A July 1993 VA surgical clinic record notes that the Veteran 
had gallbladder surgery and that he complained that his 
throat was a little sore from the tube.  There was no 
complaint regarding a fracture or any injury or damage to his 
front teeth.  

A September 1993 VA surgical clinic record reflects that the 
Veteran reported he was doing okay after gallbladder surgery.  
He was also noted to be eating well.

In September 1997 and April 1998 statements, the Veteran 
asserts that his front tooth was "knocked out" when he had 
gall bladder surgery at the VA medical center in July 1993.  
He maintains that his front teeth were fractured when a tube 
was placed into his mouth during the surgical procedure. 

A May 1999 VA dental summary reflects that the Veteran stated 
his teeth were broken and needed to come out.  The assessment 
noted teeth #9 and 10, nonrestorable periapical abscess.  

A September 1999 VA dental summary reflects an extraction of 
the Veteran's remaining maxillary teeth.  A consent form was 
signed.  Surgical extraction was performed of teeth #s 1, 4, 
5, 6, 7, 8, 11, and 13.   

During the April 2004 Board hearing, the Veteran testified 
that he lost two of his front teeth and that he noticed it as 
soon as he came out from under the anesthesia given to him 
for the July 1993 gallbladder surgery.  He contended that 
while in the hospital he told someone and they indicated they 
would not it in his records.  

A June 2005 VA dental examination report reflects the Veteran 
complained that he had a gall bladder operation in the early 
1990's and two teeth were fractured during the procedure.  
The VA examiner noted that the Veteran pointed to teeth #s 6 
and 7 on his maxillary denture.  The Veteran furthered that a 
year later he got an infection in his gums and had to have 
the rest of his teeth taken out.  The VA examiner noted that 
the Veteran's maxillary teeth were missing and replaced by 
maxillary complete denture.  Also, partially edentulous 
manibular arch with no prosthetic.  The VA examiner concluded 
that it could not be determined from the clinical records or 
medical records that the Veteran's maxillary teeth were 
fractured during the July 1993 VA hospital stay for 
laparoscopic cholecystectomy.  He furthered that no notations 
existed in the medical record of the follow up visits 
reporting any trauma to his dentition. 

A January 2007 VA dental examination report prepared by the 
VA chief of the dental service noted that, "[r]eview of CPRS 
reveals that [the Veteran] had all his maxillary remaining 
teeth removed here at this dental service by [Dr. M.] on 
9/24/99".  The record identifies the teeth removed from the 
Veteran's mouth.  X-ray revealed no abnormalities.  Under 
diagnosis, the VA examiner noted tooth loss due to traumatic 
injury while under anesthesia for gall bladder and all upper 
teeth are replaced by maxillary complete denture.

In the February 2008 remand, the Board pointed out that while 
the January 2007 VA examiner provided a diagnosis, he did not 
render an opinion as to whether the Veteran's tooth loss was 
brought about by fault, carelessness, negligence, lack of 
proper skill, or error in judgment by VA in its treatment of 
the Veteran on July 12, 1993.  Moreover, the Board found that 
it was unclear whether the diagnosis and opinion was entered 
as a result of record review, or is based solely on the 
appellant's history.

Pursuant to the Board's February 2008 remand instructions, an 
additional opinion was obtained.  In a January 2009 VA dental 
examination report, the VA examiner noted that the claims 
file was reviewed.  The VA examiner determined that there was 
no documentation regarding the fracture of any of the 
Veteran's teeth during the surgery performed on July 12, 
1993.  He noted that he reviewed the operative procedure 
note, the anesthesia notes, and progress notes prior to and 
after the procedure.  The VA examiner continued to provide 
concise and definitive responses to the Board questions, 
which included whether there is an increase in the Veteran's 
tooth impairment due to the gall bladder surgery and 
treatment therefore, was there clinical data of the fracture 
of any teeth during that procedure, and if there is an 
increase in disability after July 12, 1993, is it at least as 
likely as not that the change in tooth loss was brought about 
by fault, carelessness, negligence, lack of proper skill, or 
error in judgment by VA in its treatment of the Veteran on 
July 12, 1993, when he underwent a laparoscopic 
cholecystectomy at the VAMC in Martinsburg, including the 
administration of anesthesia and whether the appellant's 
tooth loss was an event reasonably foreseeable.  In this 
regard, the VA examiner stated he could not answer the 
Board's questions because there was no documentation of tooth 
loss during the 1993 surgery.  He determined that a consent 
form was obtained and signed.  While there was no mention of 
possible tooth loss, there was a separate anesthesia note 
prior to the procedure documenting a discussion regarding 
general anesthesia for cholecystectomy by laparoscope.  
Lastly, the VA examiner pointed out that anesthesia records 
noted oral airway for July 12, 1993 procedure with no 
apparent anesthetic complications.  

While the evidence shows that the Veteran had all his 
maxillary teeth were missing and replaced by maxillary 
complete denture, there is no medical evidence or medical 
opinion that indicates the Veteran suffered any fractured 
teeth from the cholecystectomy by laparoscope performed at 
the VAMC in July 1993.  While there  is a notation under 
diagnosis in the January 2007 VA dental examination report of 
tooth loss due to traumatic injury while under anesthesia for 
gall bladder and all upper teeth are replaced by maxillary 
complete denture, this appears to be a recitation of the 
Veteran's contentions.  Even if not a recitation, the January 
2007 VA examiner failed to provide a basis for this opinion 
supported by a discussion of the evidence of record.  In 
contrast, both the June 2005 VA examiner and the January 2009 
VA examiner concluded that it could not be determined from 
the clinical records or medical records that the Veteran's 
maxillary teeth were fractured during the July 1993 VA 
hospital stay for laparoscopic cholecystectomy.  Moreover, 
the June 2005 VA examiner determined that no notations 
existed in the medical record of the follow up visits 
reporting any trauma to the Veteran's dentition.  The Board 
finds that June 2005 and January 2009 VA examiner's opinions 
are supported by clinical findings and the physicians' review 
of the medical evidence, and each physician provides the 
reasons and bases for their opinion. Thus, the Board 
considers the June 2005 and January 2009 examination reports 
to be of great probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The only evidence of record supporting the Veteran's claim is 
his own lay opinion, contained in his written statements and 
his hearing testimony.  The Veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to provide a competent opinion as to 
diagnosis, medical causation, or whether appropriate care was 
provided.  His lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

While he is competent to report the history as he understands 
it, the history as reported in this case is not supported by 
other evidence on file.  The records at the time of the 
surgery make no reference to any difficulty with the 
Veteran's teeth.  He has reportedly been told that this would 
no be written down, but he was seen by several persons in the 
post-surgical period, including the follow-ups and it is 
inconceivable to the Board that NONE of these people would 
have recorded such a post-surgical finding.  Especially when 
it was noted in September 1993 that he was eating well.  It 
is also noted that while other claims had been filed with the 
VA, appellant waited a number of years after the surgery to 
make the initial allegation as opposed to seeking redress 
shortly after the claimed event.  Thus, there is no objective 
evidence on file that any teeth were fractured at the time of 
the July 1993 treatment.

For the reasons provided above, the Board finds that the 
Veteran's claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for the fracture of two front teeth, claimed 
to have resulted from treatment at a VAMC in July 1993, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
fracture of two front teeth, claimed to have resulted from 
treatment at a VAMC in July 1993, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


